                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 5:19-MJ- 2264 -D



                                                  )
IN RE: NO ENTRY TO COURTHOUSE  )                               ORDER
       MR.DARRYLEDWARDEVERETTE )
                                                  )


       On October 23, 2019, Mr. Darryl Edward Everette was observed being disruptive during trial

proceedings. Mr. Darryl Edward Everette is prohibited from entering the Terry Sanford Federal .

Building and Courthouse, 310 New Bern Avenue, Raleigh, No¢\ C~olipa 27601, for the duration

of the trial of United States v. Demetrice R. Devine. et al., No. 5:16-CR-12 (E.D.N.C.).

       SO ORDERED. This '1.4- day of October 2019.
